Exhibit 10.23
SECOND AMENDMENT TO
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
THIS SECOND AMENDMENT (“Second Amendment”) to the License, Development and
Commercialization Agreement dated 12th of June, 2007 (“Agreement”) by and
between Cook Incorporated and its Affiliates (“Cook”), and Cardica, Inc., and
its Affiliates (“Cardica”) is made by and between the same two parties on this
19th day of June, 2009 (“Second Amendment Effective Date”). The parties agree as
follows:
1.0 All capitalized terms used in this Second Amendment, but not defined herein,
shall have the meanings ascribed to them in the Agreement.
2.0 Delete Section 7.1 and replace it with the following paragraphs:
     “7.1 Technology Transfer. Upon determination by the Development Committee
that a Product is ready for commercialization, or at Cook’s option at any other
time, Cook will have the option but not the obligation to manufacture such
Product, or to have such Product manufactured by Cardica or a third party
designated by Cook with the consent of Cardica, which consent shall not be
unreasonably withheld, conditioned or delayed.

  A.   Testing and Development. Cardica will continue to supply to Cook, upon
Cook’s request and at a cost of $250.00 per unit, such additional units of the
Product over the number of units described in Phase 4 of the Development Plan as
Cook may reasonably request for the further testing and development of the
Product.     B.   Commercialization. Upon Cook’s request, to enable Cook or a
third party designated by Cook to manufacture such Product, or at Cook’s option
at any other time with respect to any Product, whether or not such Product is
ready for commercialization or the stage of its development, Cardica will
transfer to Cook or the designated third party, at no additional cost, all
equipment, including all pre-production tooling, and Cardica Know-How, including
but not limited to, all trade secret, manufacturing and supplier information
included therein, related to the Products that is reasonably necessary for Cook
or a third party to manufacture such Product (“Transferred Product”). Upon
request from Cook at any time, Cardica will provide, at no additional cost,
reasonable technical assistance to Cook for the Transferred Product based on the
mutual availability of the parties, which assistance may include at Cook’s
request: i) training of Cook personnel or personnel of the designated third
party in connection with the manufacture of Transferred Product, ii) advice
concerning the manufacture of Transferred Product, and iii) testing of sample
Transferred Product to verify that such Transferred Product complies with
applicable specifications established by the Development Committee or, at Cook’s
option, specifications established by Cook to confirm successful transfer of
technology to Cook or the designated third party hereunder. Additionally, on
Cook’s request, the parties will negotiate the terms under which Cardica may
provide engineering services to assist Cook or the designated third party in the
design and modification of Transferred Product to meet customer and regulatory
requirements. Cardica agrees not to sue Cook, any of Cook’s customers, or any
third party acting on Cook’s behalf under any intellectual property right of
Cardica in connection with Cook’s use of information provided by Cardica under
this Section 7.1.”

3.0 Add the following paragraph (E) to Section 8.3 Rights upon Termination by
Cook for Convenience or Termination by Cardica for Material Breach by Cook as
follows:

 



--------------------------------------------------------------------------------



 



     “(E) The parties agree that the Phase payments, as defined in Section 5.2,
made on or before the Second Amendment Effective Date shall be nonrefundable and
Cook shall have no right to reimbursement or recovery of those payments except
pursuant to Termination by Cook for Material Breach of Cardica as further
defined in Section 8.4.”
All other terms and conditions of the Agreement remain the same.
4.0 The Agreement as modified by the Amendment made by and between the same two
parties on August 22, 2007 and by this Second Amendment (collectively “Amended
Agreement’) embodies the entire understanding of the Parties concerning the
subject matter of the Amended Agreement and supersedes all prior and collateral
discussions and writings between the Parties concerning its subject matter.
There are no other conditions with respect to the confidentiality of technical
information exchanged during the term of the Amended Agreement other than those
expressly provided therein. No amendment or modification of the understanding
embodied in this Amended Agreement will be effective unless made in writing and
signed by a duly authorized representative of the Party against which the
amendment or modification is sought to be enforced.
Each of the parties has caused this Second Amendment to be executed below by its
duly authorized representative to be effective as of the Second Amendment
Effective Date.

                              COOK INCORPORATED       CARDICA, INC.    
 
                            By:   /s/ Brian Bates       By:   /s/ R Y. Newell  
                       
 
  Name:   Brian Bates           Name:   R Y. Newell    
 
  Title:   Sr. V.P. Business Development           Title:   CFO    
 
  Date:   6/29/09           Date:   6/29/09    

 